Per Curiam.
The judgment of the Supreme Court brought here by this writ of error affirmed a judgment of the Hudson Circuit Court, entered upon a demurrer to a declaration.
The demurrer presented the same question that was presented to the Supreme Court in the case of Hill v. Nelson, 41 Vroom 376. We approve of the doctrine of the Supreme Court in that case and deem it applicable to the demurrer in this case.
The same doctrine was stated by the Circuit Court judge in his opinion sustaining the demurrer.
For this reason, we think the judgment of the Supreme Court, affirming the judgment of the Circuit Court, should be affirmed.
*316For affirmance — The Chancellor, Chief Justice, Dixon, Garrison, Fort, Garretson, Pitney, Swayze, Bogert, Vredenburgh, Vroom, Green/ Gray. 13.
For reversal — None.